United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3813
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Arkansas.
James Brian Wright,                      *
                                         *         [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: May 27, 2002

                               Filed: June 7, 2002
                                    ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       James Brian Wright, who originally pleaded guilty to impersonating a federal
officer, appeals the sentence of 8 months imprisonment and 6 months supervised
release imposed upon revocation of his original supervised release term.
Mr. Wright’s original offense of conviction--carrying a maximum prison term of
3 years, see 18 U.S.C. § 912--constituted a Class E felony, see 18 U.S.C.
§ 3559(a)(5). Thus, we conclude that the 8-month prison sentence was proper. See
18 U.S.C. § 3583(e)(3) (authorizing not more than 1 year imprisonment upon
revocation of supervised release if offense that resulted in term of supervised release
was other than Class A, B, C, or D felony). The 6-month supervised release sentence
was unauthorized, however, to the extent that, when combined with the 8-month
prison sentence, it exceeded 1 year. See 18 U.S.C. § 3583(b)(3) (authorizing not
more than 1 year supervised release for Class E felony), (h) (when supervised release
is revoked and defendant is required to serve term of imprisonment that is less than
maximum term of imprisonment authorized under subsection (e)(3), court may
require that defendant be placed on term of supervised release after imprisonment,
length of which shall not exceed term of supervised release authorized by statute for
offense that resulted in original term of supervised release, less any term of
imprisonment that was imposed upon revocation).

       Accordingly, we vacate the sentence and remand for resentencing with
instructions for the district court to reduce the supervised release term to no more than
4 months, and we affirm in all other respects. See United States v. Guzman-Bruno,
27 F.3d 420, 423 (9th Cir.) (vacating sentence and remanding to district court for
limited purpose of setting term of supervised release within statutorily permitted
range, because term imposed exceeded statutorily authorized term and constituted
plain error), cert. denied, 513 U.S. 975 (1994). We grant counsel’s motion to
withdraw.

      A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-